MEMORANDUM **
Valentina Vovk, a native of the former Soviet Union and citizen of Ukraine, petitions for review of the Board of Immigration Appeals’. (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
In his opening brief, Vovk failed to raise, and therefore has waived, any challenge to the IJ’s and BIA’s adverse credibility determination, which is dispositive of his asylum, withholding of removal, and CAT claims. See Martinez-Serrano v. INS, 94 F.3d 1256,1259 (9th Cir.1996) (stating that issues not supported by argument are deemed abandoned); see also Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003). We therefore deny the petition.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.